Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00134-CV

                      WOODGLEN HOMEOWNERS ASSOCIATION,
                                  Appellant

                                                v.

                                       Rachel V. ODOM,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-15443
                           Honorable Laura Salinas, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is reversed
and the matter is remanded to the trial court for further proceedings consistent with this court’s
opinion. Specifically, we remand for rendition of judgment that includes an order of sale.

        We order that appellant Woodglen Homeowners Association recover its costs of appeal, if
any, from appellee Rachel V. Odom.

       SIGNED November 26, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice